Plaintiffs-appellants Jan Muczyk, Dolores Lairet, Eric K. Sander and Ronald W. Tyrrell appeal the finding of the trial court that defendant-appellee Cleveland State University ("CSU") was obligated to offer participation in an Early Retirement Incentive Plan to five percent of the eligible faculty as of January 1, 1993.
Appellants assign the following errors for review:
"I. The trial court erred in determining that Ohio Revised Code § 3307.35 did not require CSU to offer participation in its ERIP to an additional five percent of its STRS members, when that plan, which ran from July 1, 1993 through June 30, 1994, encompassed two calendar years.
"II. The trial court erred in refusing to require CSU to comply with Ohio Revised Code § 3307.35 simply because it believed it would be unreasonable to require CSU to do so.
Finding the appeal to lack merit, the judgment of the trial court is affirmed.
                                    I
On January 19, 1993, CSU adopted an Early Retirement Incentive Plan which it intended to limit to five percent of its eligible employees. CSU determined that five percent of its eligible employees would be forty-nine employees. The plan was to be in effect from July 1, 1993 to June 30, 1994. Employees were to apply for participation in the plan between February 1, 1993 and April 30, 1993. About one hundred twenty employees, including appellants, responded by submitting applications. Employees were offered participation based on years of service. Offers were made to fifty-nine employees in all, as ten declined to participate. Appellants were not offered participation as they were too low on the list for eligibility.
Some employees at CSU questioned whether CSU was required by statute to offer participation to additional employees as the term of the plan encompassed two different years. CSU checked with a representative of the State Teachers Retirement System who orally indicated that the employer's plan year was the calendar year regardless of the months used. The representative refused to put his remarks in writing.
On December 22, 1993, appellants filed a complaint for declaratory judgment and permanent mandatory injunction. Appellants asked the trial court to declare that the term "calendar year" as used in R.C. 3307.35 denotes a period beginning on January 1 and ending on December 31 of the same year. Appellants also *Page 169 
wanted a declaration that the retirement plan requires CSU to offer appellants participation.
The action was tried on the briefs. The trial court ruled that CSU was obligated to offer participation in the plan to five percent of its eligible faculty as of January 1, 1993, and interpreted the statute to mean the plan year and not a period from January 1 to December 31.
                                   II
In their first assignment of error, appellants contend that the trial court erred in determining that CSU was not required to offer participation in its Early Retirement Incentive Plan to an additional five percent of its employees. Appellants base their argument on their interpretation of the term "calendar year" to mean a period from January 1 to December 31. Because CSU's plan ran from July 1, 1993 to June 30, 1994, it encompassed two calendar years requiring offers of participation to additional employees.
The purpose of statutory construction is to ascertain and give effect to the intent of the legislature. Featzka v.Millcraft Paper Co. (1980), 62 Ohio St.2d 245, 247, 16 O.O.3d 280, 281-282, 405 N.E.2d 264, 265-266. To ascertain the legislative intent, courts rely upon ordinary principles of statutory construction. Cline v. Ohio Bur. of Motor Vehicles
(1991), 61 Ohio St.3d 93, 573 N.E.2d 77. A court must first look at the language of the statute and if the statute conveys a meaning which is clear, unequivocal and definite, there is no need to apply rules of statutory interpretation. Id. Courts should give effect to the words of the statute and should not modify an unambiguous statute by deleting words used or inserting words not used. Kelly v. Accountancy Bd. of Ohio
(1993), 88 Ohio App.3d 453, 459, 624 N.E.2d 292, 296. In the absence of clear legislative intent to the contrary, words and phrases in a statute shall be read in context and construed according to their plain, ordinary meaning. Kunkler v. GoodyearTire  Rubber Co. (1988), 36 Ohio St.3d 135, 137, 522 N.E.2d 477,479-480.
R.C. 3307.35 governs retirement incentive plans for members of the State Teachers Retirement System. It provides in part:
"An employer may establish a retirement incentive plan for its employees who are members of the state teachers retirement system. The plan shall provide for purchase by the employer of service credit for eligible employees who choose to participate in the plan and for payment by the employer of the entire cost of such service credit. A plan established under this section shall remain in effect until terminated by the employer, except that, once established, the plan must remain in effect for at least one year. *Page 170 
"An employee who is a member of the state teachers retirement system shall be eligible to participate in a retirement incentive plan if he has attained age fifty and he agrees to retire and retires under section 3307.38 of the Revised Code effective within ninety days after receiving notice from the state teachers retirement system that service credit has been purchased for him under this section.
"Participation in the plan shall be available to all eligible employees except that the employer may limit the number of persons for whom it purchases credit in any calendar year to a specified percentage of its employees who are members of the state teachers retirement system on the first day of January of that year. The percentage shall not be less than five per cent of such employees. If participation is limited, employees with a greater length of service with the employer have the right to elect to have credit purchased before employees with a lesser length of service with the employer."
The definitional section of R.C. Chapter 3307 defines "year" as beginning the first day of July and ending the thirtieth day of June. R.C. 3307.01(O). The term "calendar year" is not defined under R.C. 3307.01. Appellants argue that the common, everyday usage of "calendar year" defines a period from January 1 to December 31. "Calendar year" is defined in Webster's Third New International Dictionary (1986) 316:
"1: a period of a year beginning and ending with the dates which are conventionally accepted as marking the beginning and end of a numbered year (as Jan. 1 and Dec. 31 in the Gregorian calendar) 2: a period of time equal in length to that of the year in the calendar conventionally in use (as in the Gregorian calendar 365 days or when a Feb. 29 is included 366 days)."
There are two everyday meanings of "calendar year." The first supports appellants' definition of the term. The second defines a period of time denoting twelve consecutive months.
The first part of R.C. 3307.35 states that a retirement incentive plan will remain in effect until ended by the employer. The plan cannot be implemented for a term of less than one year. The part of R.C. 3307.35 in dispute here allows participation in a plan to be limited to a percentage of eligible employees as long as the percentage is equal to or exceeds five percent of eligible employees. The statute states that the employer may impose this limitation upon the number of persons for whom it purchases credit in any calendar year. Under appellants' reading of the statute, CSU would be required to offer participation to an additional five percent of its eligible employees as its plan year ran from July 1, 1993 to June 30, 1994. Pursuant to appellants' argument, the only way an employer could limit participation to five percent of eligible employees would be to begin its plan on January 1. *Page 171 
Appellants' interpretation of R.C. 3307.35 would impose a Draconian result on educational institutions. Employers would be permitted to limit participation only by using plan years which begin on January 1. CSU instituted a plan under which it intended to limit participation to five percent. Appellants' reading of the statute would result in nearly doubling that figure.
This result would not comport with the intent of the legislature in enacting R.C. 3307.35. It would make it difficult for employers to take advantage of the limiting provision. Any employer desiring to limit participation to five percent of its eligible employees would be forced to choose a January 1 date to implement its plan regardless of any other concerns or considerations.
The definition of the "calendar year" which appears to give effect to the legislative intent is to read the term as meaning a period of twelve consecutive months. This also is a plain and ordinary meaning of "calendar year." Under R.C. 3307.35, a plan offered to all eligible employees remains in effect until terminated by the employer. However, the paragraph in question permits an employer to limit the number of eligible employees' participation in the plan. Such a plan may be in effect only for a calendar year or twelve consecutive months. As CSU's plan was for a period from July 1 to June 30, it encompassed a term of twelve consecutive months or a calendar year and complies with the statute.
The trial court adopted a definition of "calendar year" to be the same as the employer's plan year. This court adopts a different definition as being a term of twelve consecutive months. Therefore the judgment is affirmed but on different reasoning.
Appellants' first assignment of error is overruled.
                                   III
In their second assignment of error, appellants argue that the trial court erred in refusing to require CSU to comply with R.C. 3307.35 because it believed it would be unreasonable to do so. Because of the resolution of the first assignment of error, the second assignment of error is moot.
Judgment affirmed.
MCMONAGLE, J., concurs separately.
O'DONNELL, J., dissents.